 

Exhibit 10.90

 

security agreement

 

This SECURITY AGREEMENT (this “Agreement”), dated as of September 22, 2014, is
made by and among CNS Response, Inc., a Delaware corporation (“Grantor”), the
parties listed under the caption “Secured Parties” on the signature pages hereto
(each a “Secured Party” and, collectively, the “Secured Parties”).

 

Recitals

 

WHEREAS, the parties hereto entered into that certain Note Purchase Agreement
dated the date hereof (the “Purchase Agreement”), pursuant to which the Secured
Parties have purchased from Grantor Secured Convertible Promissory Notes (each,
a “Note”, collectively, the “Notes”);

 

WHEREAS, pursuant to Section 5 of the Notes, the Notes will be secured by the
Collateral (as defined below);

 

NOW, THEREFORE, in consideration of the foregoing premises, the respective
representations, warranties and covenants contained herein, and certain other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.          Grant of Security Interest.

 

(a)          To secure Grantor’s obligations under the Purchase Agreement and
the Notes, Grantor hereby grants and pledges to the Secured Parties a security
interest in all of Grantor’s right, title and interest in, to and under all
Intellectual Property Rights (as defined below) of the Grantor related to its
PEER (Psychiatric EEG Evaluation Registry) technology and method, including
without limitation all proceeds thereof (such as by way of example but not by
way of limitation, license royalties and proceeds of infringement suits), the
right to sue for past, present and future infringements, all rights
corresponding thereto throughout the world and all re-issues, divisions,
continuations, renewals, extensions and continuations-in-part thereof. The
property referenced in this Section 1(a) is listed in Schedule B of the Purchase
Agreement and is attached hereto as Schedule I and is hereinafter referred to as
the “Collateral”.

 

(b)          For the purpose of this Agreement, “Intellectual Property Rights”
means any and all patents, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, copyrights,
trade secrets, domain names, mask works, know-how, information and proprietary
rights and processes, similar or other intellectual property rights, subject
matter of any of the foregoing, tangible embodiments of any of the foregoing,
and licenses in, to and under any of the foregoing.

 

 

 

  

2.          Remedies.

 

(a)          Upon the occurrence of any Event of Default (as defined in the
Notes) (but only after Grantor receives the written notice required pursuant to
Section 7(a) of the Notes), each Secured Party shall have, in addition to all
other rights and remedies granted to it in this Agreement, the Notes or any
other document, all rights and remedies of a secured party under the Uniform
Commercial Code of the State of California (the “UCC”) and other applicable
laws. Without limiting the generality of the foregoing, (i) the Majority Holders
(as defined in the Purchase Agreement) or any collateral agent appointed by the
Majority Holders (as defined in the Purchase Agreement) (a “Collateral Agent”)
may peaceably enter any premises of Grantor, take possession of any of the
Collateral, remove or dispose of all or part of the Collateral on any premises
of such Grantor or elsewhere, and otherwise collect, receive, appropriate and
realize upon all or any part of the Collateral, and demand, give receipt for,
settle, renew, extend, exchange, compromise, adjust, or sue for all or any part
of the Collateral, as the Majority Holders (as defined in the Purchase
Agreement) may determine; (ii) the Majority Holders (as defined in the Purchase
Agreement) or any Collateral Agent may require Grantor to assemble all or any
part of the Collateral and make it available to the Secured Parties at any place
and time designated by the Majority Holders (as defined in the Purchase
Agreement); (iii) the Majority Holders (as defined in the Purchase Agreement) or
any Collateral Agent may secure the appointment of a receiver of the Collateral
or any part thereof (to the extent and in the manner provided by applicable
law); and (iv) to the extent permitted by applicable law and by agreements of
the Grantor with third parties,  the Majority Holders (as defined in the
Purchase Agreement) or any Collateral Agent may sell, resell, lease, use,
assign, license, sublicense, transfer or otherwise dispose of any or all of the
Collateral in its then condition or following any commercially reasonable
preparation or processing (utilizing in connection therewith any of Grantor’s
assets, without charge or liability to the Secured Parties therefor) at public
or private sale, by one or more contracts, in one or more parcels, at the same
or different times, for cash or credit, or for future delivery without
assumption of any credit risk, all as the Majority Holders (as defined in the
Purchase Agreement) deem advisable; provided, however, that Grantor shall be
credited with the net proceeds of sale only when such proceeds are finally
collected by the Secured Parties. The Majority Holders (as defined in the
Purchase Agreement) or any Collateral Agent shall have the right upon any such
public sale, and, to the extent permitted by law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold. The Majority Holders
(as defined in the Purchase Agreement) or any Collateral Agent shall give
Grantor such notice of any private or public sales as may be required by the UCC
or other applicable law.

 

(b)          Grantor hereby grants to the Majority Holders (as defined in the
Purchase Agreement), on behalf of all of the holders of Notes, and any
Collateral Agent an absolute power of attorney to sign, upon the occurrence and
during the continuance of an Event of Default (but only after Grantor receives
the written notice required pursuant to Section 7(a) of the Notes), any document
which may be required by the United States Copyright Office, United States
Patent and Trademark Office or similar registrar in order to effect an absolute
assignment of all right, title and interest in each item of Collateral and each
application for such registration, and record the same.  If an Event of Default
shall occur and be continuing, the Majority Holders (as defined in the Purchase
Agreement) or any Collateral Agent may direct Grantor to refrain, in which event
Grantor shall refrain, from using the Collateral in any manner whatsoever,
directly or indirectly, and Grantor shall execute such further documents that
the Majority Holders (as defined in the Purchase Agreement) or any Collateral
Agent may reasonably request to further confirm this and to transfer ownership
of the Collateral and registrations and any pending applications in the United
States Copyright Office, United States Patent and Trademark Office, equivalent
office in a state of the United States or a foreign jurisdiction or applicable
domain name registrar to the Majority Holders (as defined in the Purchase
Agreement), on behalf of all of the holders of Notes, or Collateral Agent, as
applicable.

 

2

 

  

(c)          For the purpose of enabling the Secured Parties to exercise their
rights and remedies under this Section 2 or otherwise in connection with this
Agreement, the Purchase Agreement and/or the Notes, effective upon the
occurrence of an Event of Default (but only after Grantor receives the written
notice required pursuant to Section 7(a) of the Notes), Grantor hereby grants to
each Majority Holder (as defined in the Purchase Agreement) and any Collateral
Agent an irrevocable, non-exclusive and assignable license (exercisable without
payment or royalty or other compensation to Grantor) to use, license or
sublicense any Collateral, to the extent permitted by applicable law and by
agreements of the Grantor with third parties. Any such license or sublicense
terminates upon sale of the Collateral.

 

(d)          The cash proceeds actually received from the sale or other
disposition or collection of Collateral, and any other amounts received in
respect of the Collateral the application of which is not otherwise provided for
herein, shall be applied first, to the payment of the reasonable costs and
expenses of the Secured Parties and any Collateral Agent in exercising or
enforcing the rights of the Secured Parties hereunder and in collecting or
attempting to collect any of the Collateral; and second, to the payment of the
obligations under the Notes (the “Obligations”). Any surplus thereof which
exists after payment and performance in full of the Obligations shall be
promptly paid over to Grantor or otherwise disposed of in accordance with the
UCC or other applicable law. Grantor shall remain liable to the Secured Parties
for any deficiency which exists after any sale or other disposition or
collection of Collateral.

 

(e)          The security interest granted hereunder is granted in conjunction
with the security interest granted to Secured Parties under the Purchase
Agreement and the Notes. The rights and remedies of Grantor with respect to the
security interest granted hereby are in addition to those set forth in the
Purchase Agreement and the Notes, and those which are now or hereafter available
to Secured Parties as a matter of law or equity. Each right, power and remedy of
Secured Parties provided for herein or in the Purchase Agreement or the Notes,
or now or hereafter existing at law or in equity shall be cumulative and
concurrent and shall be in addition to every right, power or remedy provided for
herein. The exercise by Secured Parties of any one or more of the rights, powers
or remedies provided for in this Agreement, the Purchase Agreement or the Notes,
or now or hereafter existing at law or in equity, shall not preclude the
simultaneous or later exercise by any person of any rights, powers or remedies.

 

3.          Amendments; Waiver. Any term of this Agreement may be amended or
waived with the written consent of Grantor and the Majority Holders (as defined
in the Purchase Agreement) at the time of such amendment or waiver.

 

3

 

  

4.          Repayment or Conversion of the Notes. This Agreement and the rights
granted hereunder shall automatically expire and have no further effect upon
full repayment of the Notes, or upon the conversion in full of the Notes into
stock in accordance with Section 2 or Section 3 of the Notes.

 

5.          Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California, as applied to agreements among
California residents, made and to be performed entirely within the State of
California, without giving effect to conflicts of laws principles of the State
of California, or any other state.

 

6.          Miscellaneous. Grantor and Secured Parties shall execute and
deliver, or cause to be executed and delivered, from time to time hereafter,
upon request, all such further documents and instruments and shall do and
perform all such acts as may be reasonably necessary to give full effect to the
intent of this Agreement.

 

7.          Counterparts. This Agreement may be executed in one or more
counterparts (including facsimile or other electronic means), none of which need
contain the signatures of all parties, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than the number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.

 

[Remaining Page Left Intentionally Blank; Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  GRANTOR:       CNS RESPONSE, INC.       By:       Name:     Title:      
SECURED PARTIES:               By:       Name:     Title

 

1

 

 

